[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISSOLVE RESTRAINING ORDER CT Page 9834
The motion to dissolve the prejudgment remedy is denied for the reason the defendant has not offered equivalent security. This court will have greater difficulty enforcing an order prohibiting the defendant from transferring real estate which is located in New Jersey than it will have enforcing an order prohibiting the defendant from transferring property which is located in Connecticut.
THIM, JUDGE